Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method for calibrating an electric press ...comprising... applying an actual load, corresponding to at least one location which belongs to the locations represented by the ram location information and to which the ram is moved, to the compression target by moving the ram to the location; and calibrating the load value, output by the detection unit, based on the actual load value applied to the compression target , in combination with the rest of the claimed limitations. 
US 6,571,589 to Ito et al. discloses a bending machine having a position of a ram (4) and a load on a ram (4) and a bend angle are measured during a bending process and measuring a bend angle after spring back. Based on the interrelationship between the measured values, a next correction value is obtained for an adjustable position of the bending machine which controls the bending angle. Ito does not disclose the steps of applying an actual load, corresponding to at least one location which belongs to the locations represented by the ram location information and to which the ram is moved, to the compression target by moving the ram to the location; and calibrating the load value, output by the detection unit, based on the actual load value applied to the compression target.
US 4,633,720 to Dybel et al. discloses a load monitoring system. Dybel also fails to disclose the allowable method steps as set forth above.  The claimed method steps provide a quick calibration work to the electric press. Therefore, it is concluded by the Examiner that claims 1-4 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725
February 23, 2022